IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                          AT JACKSON

                       JUNE SESSION, 1997           FILED
                                                    July 28, 1997
STATE OF TENNESSEE,       )   C.C.A. NO. 02C01-9702-CC-00085
                          )                       Cecil Crowson, Jr.
                                                    Appellate C ourt Clerk
      Appellee,           )
                          )
                          )   HENRY COUNTY
VS.                       )
                          )   HON. C. CREED MCGINLEY
WILLIAM D. BUCY, II,      )   JUDGE
                          )
      Appellant.          )   (Certified Question-Stop and Search)




               ON APPEAL FROM THE JUDGMENT OF THE
                  CIRCUIT COURT OF HENRY COUNTY


FOR THE APPELLANT:            FOR THE APPELLEE:

MATTHEW M. MADDOX             JOHN KNOX W ALKUP
105 East Main Street          Attorney General and Reporter
P.O. Box 430
Huntingdon, TN 38344          KENNETH W . RUCKER
                              Assistant Attorney General
                              450 James Robertson Parkway
                              Nashville, TN 37243

                              ROBERT “GUS” RADFORD
                              District Attorney General
                              P.O. Box 686
                              Huntingdon, TN 38344



OPINION FILED ________________________

AFFIRMED

DAVID H. WELLES, JUDGE
                                OPINION

       This appeal presents a certified question of law pursuant to Rule

37(b)(2)(iv) of the Tennessee Rules of Criminal Procedure. The Defendant

pleaded guilty to misdemeanor possession of drugs and possession of a

prohibited weapon. With the consent of the trial court, he reserved a certified

question of law that is dispositive of the case. The certified question arose from

the trial court’s denial of a motion to suppress evidence obtained from the

Defendant during a search conducted by a police officer. We affirm the judgment

of the trial court.



       Most of the relevant facts are not in serious dispute. In the early afternoon

on January 31, 1996, the Paris, Tennessee Police Department received an

anonymous call reporting that there was a possible burglary in progress at a

house located on the corner of Carter Road and Betty Street within the city limits

of Paris. The caller reported that two individuals were seen using a chair to climb

in a window of the residence. At least three policemen promptly arrived at that

general location in response to the call. One of the officers saw a chair under a

window of one of the houses at or near the intersection. As another officer

approached the rear of the house, the Defendant ran out the back door of the

house and, according to the officer, “hollered back to the back door to come on,

the cops are out here.” The Defendant entered the passenger side door of a

pickup truck and reached over and started the truck. The police officer opened

the driver’s side door of the truck, reached in and turned the ignition off, and with

his weapon drawn, ordered the Defendant out of the truck. The officer directed



                                         -2-
both the Defendant and another individual who also had exited the house to

place their hands on a nearby picnic table. The officer testified that he then

“frisked” the Defendant and found in his jacket pocket a switchblade knife, a pill

bottle and a bag of marijuana.



      After investigating further, the policem an determ ined that there had not in

fact been a burglary. Apparently a teenage occupant of the home had forgotten

her house key and she and a friend had therefore entered the house through a

bedroom window. The Defendant and his companion were apparently at the

house to visit the teenage girls.



      The Defendant was subsequently charged with possession of drugs and

possession of an illegal switchblade knife. He filed a motion to suppress the

evidence which was obtained from his pocket based on his argument that they

were obtained as a result of an unlawful search. After conducting an evidentiary

hearing, the trial court overruled his motion.     The Defendant subsequently

entered pleas of guilty but reserved as a certified question for appeal the issue

of the legality of the search.



      The Defendant argues that the evidence should have been suppressed

because (1) The officer had no right to stop and frisk him as he ran from the

house; (2) that the evidence preponderates against the trial court’s finding that

the “frisk” occurred before the officers determined that no burglary had in fact

taken place; and (3) that the search conducted by the officer exceeded the type

of search permissible in conjunction with a Terry stop.




                                       -3-
      The trial court found that based on these facts and circumstances, the stop

of the Defendant was not only warranted or justified, but that the police officers

would have been derelict in their duty if they had not responded as they did. The

court further found that the search took place as soon as the officer got the

Defendant out of the truck and that the search was clearly reasonable and

justified by the concern for the safety of the officers.



      The Defendant argues that the evidence contained in the record

preponderates against the findings of the trial court because the trial court should

have credited the testimony of the Defendant’s “disinterested” witnesses rather

than the police officers.



      On suppression issues, questions of credibility of the witnesses, along with

the weight and value of the evidence, and resolution of conflicts in the evidence

are matters entrusted to the trial judge as trier of fact. State v. Odom, 928

S.W.2d 18, 23 (Tenn. 1996). The party prevailing in the trial court is entitled to

the strongest legitimate view of the evidence adduced at the suppression hearing

as well as all reasonable and legitimate inferences that may be drawn from that

evidence. Id. A trial court’s findings of fact in a suppression hearing will be

upheld unless the evidence preponderates otherwise. Id. As noted by the trial

judge, there were conflicts in the testimony at the suppression hearing. The trial

judge resolved these conflicts in favor of the State. The evidence does not

preponderate against the findings of the trial court.



      The law is well settled in Tennessee that an investigative detention

requires only a showing of reasonable suspicion rather than probable cause.

                                         -4-
See, e.g., State v. Watkins, 827 S.W .2d 293, 294 (Tenn. 1992). Reasonable

suspicion must be based on specific and articulable facts indicating that a

criminal offense has been or is about to be committed. Terry v. Ohio, 392 U.S.

1, 21, 88 S.Ct.1868, 1880, 20 L.Ed2d 889, 906 (1968). In evaluating whether

reasonable suspicion is based on specific and articulable facts, we must consider

the totality of the circumstances, including the personal observations of the police

officer, information obtained from other officers or agencies, information obtained

from citizens and the pattern of operation of certain offenders. W atkins, 827

S.W.2d at 294 (citations omitted). We must also consider the rational inferences

and deductions that a trained police officer may draw from the circumstances.

Id. In Terry, the Supreme Court stated that a frisk based on reasonable suspicion

“must be limited to that which is necessary for the discovery of weapons which

might be used to harm the officer or others near by.” 392 U.S. at 26, 88 S.Ct. at

1862, 20 L.Ed2d at 908.



      In the case sub judice, we agree with the trial court’s conclusion that not

only was the detention of the Defendant justified, but also that the officer would

have been derelict in his duties not to respond as he did under these facts. Even

though it was an anonymous phone call which directed the police officers to the

area, the detention of the Defendant was fully justified by what the officers

observed and heard once they got there. See State v. Hullum, 664 S.W .2d 314,

317 (Tenn. Crim. App. 1983). Moreover, the trial court resolved conflicting

testimony regarding the timing of the pat-down search in favor of the State.

Thus, the officer clearly possessed reasonable suspicion when he conducted the

search.




                                        -5-
      The trial court found that on these facts the officer was justified in

conducting the “pat-down” or “frisk” within the Terry limits. The judge stated, “this

is a classic case, not only where the search is permissible, but it absolutely must

take place under this type of circumstances. W ith the finding of contraband in the

course of this pat-down, certainly there’s no unreasonable search here. There

is no violation. The court finds that the search will stand.” We agree.



      The judgment of the trial court is affirmed.



                                  ____________________________________
                                  DAVID H. WELLES, JUDGE



CONCUR:



___________________________________
PAUL G. SUMMERS, JUDGE


___________________________________
JOE G. RILEY, JUDGE




                                         -6-